Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 31 Jan 2022.
Claims 1-5 and 8-11 were amended.
Claims 1-13 are currently pending and have been examined.

Response to Arguments
Regarding the objection to claims 4 and 11
Applicant’s arguments have been fully considered and are persuasive in light of Applicant’s amendments. The objection to claims 4 and 11 has been withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 31 Jan 2022 have been fully considered but they are not persuasive. Applicant first asserts that the “present claims concern none of… contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” Applicant’s remarks, p. 8. This is not persuasive. Compensating a user for unsatisfactory performance is fairly construed as either or any of advertising, marketing or sales activities or behaviors, and business relations. 
Applicant next asserts that “Because the Office Action's argument regarding step 2A (prong 2) rests on the claim purportedly reciting ‘generically recited computing elements, the Office Action's argument appears to be improperly based upon a ‘well-understood, routine, conventional consideration,’ contravening the requirements laid out in MPEP § 2106.04(d).” Applicant’s remarks, p. 9. This is not persuasive. Whether computing hardware is considered generically recited computing hardware is not a function disclosed in MPEP 2106.04(d), which is the well-understood, routine, and conventional section, but rather it is referenced in both 2106.05(c), Particular Transformation, and 2106.05(f), Mere Instructions to Apply An Exception. Paragraph 6 of the action mailed 1 Oct 2021 states that “these elements are generically recited computing elements. The combination of these addtitional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality.” Because the assessment of whether the elements are generic or not derives at least from MPEP 2106.05(f), Mere Instructions to Apply An Exception, and because the rejection explicitly recited this rationale in consideration of the additional elements, the reliance on this determination was proper. 
Applicant next asserts that the claimed invention “improves the functioning of a computer, technology, or technical field,” because “the claimed concept improves computing systems that perform rideshare services by providing an improved user experience for user accounts taking group rideshare rides, for example as discussed in the abstract as filed and the specification as filed, for example at least at para. [0041] and [0042].” Applicant’s remarks, p. 9. This is not persuasive. Even if Applicant’s claims result in “improved user experience for user accounts taking group rideshare rides,” this is an improvement to the abstract idea, e.g. the business relationship between the provider and the users. An improvement to the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II), citing Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
Applicant next asserts that the “claimed concept is also ‘used… in conjunction with a particular machine or manufacture that is integral to the claim.” Applicant’s remarks, p. 10. This is not persuasive. Applicant has amended the claims to recite that the vehicle is an autonomous vehicle. While not articulated in the argument, it is assumed herein that this is the particular machine to which Applicant refers. However, even if, arguendo, the autonomous vehicle is a particular machine, it is not integral to the claim. The entire claimed function could be performed for a user-driven vehicle, but for the drafting effort of claiming an autonomous vehicle. That the vehicle is autonomous has no bearing on the claimed solution, which is compensating a user for an unsatisfactory experience. Therefore, rather than the autonomous vehicle being integral to the claimed solution, it is generally linking the abstract idea to a particular technological environment, i.e. autonomous vehicles. See MPEP 2106.05(e). Therefore, Applicant’s arguments are not persuasive. 
For at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. However, Applicant is encouraged to request an examiner interview prior to further filings. One after final interview would be granted. 
Regarding the rejections under 35 U.S.C. 102/103
Applicant's arguments have been fully considered but they are not persuasive. Applicant first asserts that Zhang in view of Balva fails to disclose “compensating ‘the user account by flagging the user account with a stop restriction ... flagging the autonomous vehicle as containing the user ... with the stop restriction; and restricting the autonomous vehicle ... via the rideshare service when the autonomous vehicle is flagged as containing the user’ as recited in independent claim 1.” Applicant’s remarks, p. 11. This is not persuasive. Zhang discloses that users may have user profiles including preferences in [0058] and that compensation may be attributed to a user account in [0103]. Balva discloses that maximum number of stops may be attributed to an individual rider in the rider request in at least [0035], and that the metric for the ride matching may be based on whether the system can provide a ride that does not exceed the number of stops in [0046]. Therefore, in combination, the system of Zhang in view of Balva discloses the claimed invention. The art based rejections have been updated below to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-7 recite a non-transitory computer readable medium comprising instructions, and claims 8-13 recite a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite collecting ride experience data for a portion of a carpool ride traveled while a user is in an autonomous vehicle, the user having a user account with a rideshare service, wherein the autonomous vehicle is dispatched by the rideshare service; determining that the ride experience data indicates that the portion of the carpool ride resulted in ride experience data that was unsatisfactory; in response to determining that the portion of the carpool ride resulted in ride experience data that was unsatisfactory, compensating the user account by flagging the user account with a stop restriction, wherein the stop restriction restricts a number of stops the user can experience during the carpool ride; flagging the autonomous vehicle as containing the user associated with the user account with the stop restriction; and restricting the autonomous vehicle from adding pickups or drop-offs to the carpool ride via the rideshare service when the autonomous vehicle is flagged as containing the user with the user account with the stop restriction. Compensating a customer after an unsatisfactory experience is a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and do not meaningfully limit the abstract idea. There are no additional elements in claim 8. The additional elements in claim 1 are the non-transitory computer readable medium comprising instructions and the computer. These elements are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended the claims to recite that the vehicle is an autonomous vehicle. However, at the breadth recited, this constitutes generally linking the abstract idea to a particular technology or technological field. That the vehicle is autonomous does not change the claimed solution, i.e. compensating the user for an unsatisfactory ride. Therefore, the autonomous vehicle does not meaningfully limit the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional commercial interactions or rules to be followed. Claims 2 and 9 recite that the compensation is a reduced fare. Claims 3-7 and 10-13 recite data analysis pertaining to average number of stops in a carpool ride and ride quality data. All of these steps are at least one of additional commercial interactions or rules to be followed, which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: The dependent claims do not recite additional elements, and are therefore subject to the analysis of the independent claims. The combination of these additional elements with the recited abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 20190101401 to Balva (“Balva”).
Claim 1 
Zhang discloses the following elements:
A non-transitory computer readable medium comprising instructions, the instructions when executed are effective to cause the computer to: ([0054] non-transitory storage medium with instructions)
collect ride experience data for a portion of a carpool ride traveled while a user is in an autonomous vehicle, the user having a user account with a rideshare service, wherein the autonomous vehicle is dispatched by the rideshare service; ([0038] after on-demand transportation is provided, an actual parameter is compared to a reference parameter; [0103] requestors may have accounts accessible via their terminals; [0069] request may include a real-time or appointment request for transportation; [0078] service request may be accepted by a service provider who is dispatched to pick up the requestor at the departure location; [0034] vehicle may be a driverless vehicle; [0040] system may be used for carpool services)
determine that the ride experience data indicates that the portion of the carpool ride resulted in ride experience data that was unsatisfactory; ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user)
in response to determining that the portion of the carpool ride resulted in ride experience data that was unsatisfactory, compensate the user account ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user)
Zhang also discloses that the users may have profiles including preferences in [0058] and that the compensation may be applied to the requestor account in [0103]. Zhang does not explicitly disclose that the user account is compensated by deploying a stop restriction. However, Balva discloses:
by flagging the user account with a stop restriction, wherein the stop restriction restricts a number of stops the user can experience during the carpool ride; ([0042] route optimization uses values that may be derived from averages of various criteria; [0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request)
flag the autonomous vehicle as containing the user associated with the user account with the stop restriction; ([0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; riders can request a maximum number of stops in their request; [0015] vehicles may be autonomous vehicles)
and restrict the autonomous vehicle from adding pickup or drop-offs to the carpool ride via the rideshare service when the autonomous vehicle is flagged as containing the user with the user account with the stop restriction. ([0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; riders can request a maximum number of stops in their request; [00046] rider convenience value is based at least partly on ability to provide an option that does not exceed a number of stops; rider convenience value is used to determine routing solution )
It is noted that a maximum number of stops is reasonably construed as zero further stops. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
Claim 8
Zhang discloses the following elements:
A method comprising: ([0002] systems and methods for monitoring on-demand transportation services)
collecting ride experience data for a portion of a carpool ride traveled while a user is in an autonomous vehicle, the user having a user account with a rideshare service, wherein the autonomous vehicle is dispatched by the rideshare service; ([0038] after on-demand transportation is provided, an actual parameter is compared to a reference parameter; [0103] requestors may have accounts accessible via their terminals; [0069] request may include a real-time or appointment request for transportation; [0078] service request may be accepted by a service provider who is dispatched to pick up the requestor at the departure location; [0034] vehicle may be a driverless vehicle; [0040] system may be used for carpool services)
determining that the ride experience data indicates that the portion of the carpool ride resulted in ride experience data that was unsatisfactory; ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user)
in response to determining that the portion of the carpool ride resulted in ride experience data that was unsatisfactory, compensating the user account ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user)
Zhang also discloses that the users may have profiles including preferences in [0058] and that the compensation may be applied to the requestor account in [0103]. Zhang does not explicitly disclose that the user account is compensated by deploying a stop restriction. However, Balva discloses:
by flagging the user account with a stop restriction, wherein the stop restriction restricts a number of stops the user can experience during the carpool ride; ([0042] route optimization uses values that may be derived from averages of various criteria; [0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request)
flagging the autonomous vehicle as containing the user associated with the user account with the stop restriction; ([0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; riders can request a maximum number of stops in their request; [0015] vehicles may be autonomous vehicles)
and restricting the autonomous vehicle from adding pickups or drop-offs to the carpool ride via the rideshare service when the autonomous vehicle is flagged as containing the user with the user account with the stop restriction. ([0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; riders can request a maximum number of stops in their request; [00046] rider convenience value is based at least partly on ability to provide an option that does not exceed a number of stops; rider convenience value is used to determine routing solution )
It is noted that a maximum number of stops is reasonably construed as zero further stops. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
Claims 2 and 9
Zhang in view of Balva discloses the elements of claims 1 and 8, above. Zhang also discloses:
wherein the determination that ride experience data was unsatisfactory is made during the carpool ride, and wherein the compensation to the user account includes a reduced fare. ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0064] upon receiving a response from the requestor terminal the system may send a fee compensation to the requestor terminal)
Claims 3 and 10
Zhang in view of Balva discloses the elements of claims 1 and 8, above. Zhang also discloses:
determine that the ride experience data indicated that the carpool ride included greater than an average number of  ([0061] abnormalities may result in compensatory actions, including abnormalities such as unnecessary detours; [0038] if an actual parameter exceeds a reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0074] averaging historical information to create the reference parameter)
Zhang does not explicitly disclose that the number of stops are used as the reference parameter and the actual parameter. However, Balva discloses:
and associate a maximum number of stops for a future carpool ride with the user account. ([0042] route optimization uses values that may be derived from averages of various criteria; [0035] system can identify a maximum number of stops for a ride or route; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request)
It is noted that the association of the maximum number of stops to a user account is untethered from the determination of the average number of stops; so long as each limitation is performed, even if independently one from the other, the reference discloses the claimed invention. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001]. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 2019/0101401 to Balva (“Balva”) in view of WO 2019/023324 to Ramot et. al. (“Ramot”) and in view of U.S. Patent Publication No. 20170357914 to Tulabandhula (“Tulabandhula”).
Claims 4 and 11
Zhang in view of Balva discloses the elements of claims 3 and 10, above. Zhang also discloses:
plan a subsequent carpool ride for the user account in a second autonomous vehicle; ([0069] user may schedule an appointment for a ride at a future time; [0034] vehicle may be a driverless vehicle)
determine that a pickup or drop-off is on the route of the subsequent carpool ride; ([0038] system can dynamically monitor the quality of the on-demand service)
Zhang also discloses that if an actual parameter exceeds a reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user ([0038]), that historical information is used to create the reference parameter ([0074]), and that the system may record the reference parameter and actual parameter information ([0079], [0081]). Zhang does not explicitly disclose determining that the user account is associated with the maximum number of stops and that added stops would exceed the maximum. However, Balva discloses:
determine that the user account is associated with the maximum number of stops, ([0042] route optimization uses values that may be derived from averages of various criteria; [0035] system can identify a maximum number of stops for a ride or route; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request)
It is also noted that using historical rider and ride data to train the system meets the “subsequent” ride element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
Zhang in view of Balva discloses scheduling a ride, monitoring the ride, determining that a reference parameter is exceeded by an actual parameter, including number of stops, and compensating the user. Balva strongly suggests refraining from exceeding a maximum number of stops, and, in combination with Zhang’s reference and actual parameters, the claim is met. Nevertheless, Ramot discloses:
and that added pickups or drop-offs to the subsequent carpool ride would result in a greater number of stops than the maximum number of stops; ([0095] a ride may be associated with a user having a maximum of two subsequent pick-ups during the ride; the system may monitor the status of the ride and refrain from assigning a third subsequent pick-up before the user is dropped off)
and restricting the second autonomous vehicle from adding pickups or drop-offs to the subsequent carpool ride via the rideshare service. ([0095] a ride may be associated with a user having a maximum of two subsequent pick-ups during the ride; the system may monitor the status of the ride and refrain from assigning a third subsequent pick-up before the user is dropped off)
Zhang in view of Balva discloses a system for scheduling and monitoring a ride, determining that a ride parameter including a maximum number of stops has been exceeded, and compensating the rider. Ramot discloses preventing a ride from adding pick-ups when the subsequent number of pick-ups would be exceeded. It would have been obvious to one of ordinary skill in the art to include in the ride monitoring system of Zhang in view of Balva the ability to prevent parameters from being exceeded as taught by Ramot since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Duplicating parts and steps is not generally deemed patentably distinct unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). Here, Applicant is claiming using historical user data to modify parameters for a future interaction. This is not an unexpected result. Therefore, that the ride is scheduled subsequent to the feedback is not patentably distinct over a scheduled ride. Additionally, Balva discloses training the system using historical rider data as in [0016]. Nevertheless, in the interest of compact prosecution, Tulabandhula discloses including in the profile of an on-demand transport user learned information based on feedback and/or observations during past journeys. Tulabandhula, [0044]. Tulabandhula also discloses using the commuter profile to present on-demand vehicles or to automatically select on-demand vehicles as in [0051]-[0052]. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the learned profile-based scheduling of Tulabandhula for the future ride scheduling of Zhang in view of Balva. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 20190101401 to Balva (“Balva”) in view of WO 2019013852 to Klingebiel et. al. (“Klingebiel”).
Claims 5 and 12
Zhang in view of Balva discloses the elements of claims 3 and 10, above. Zhang also discloses:
wherein the instructions to determine that the ride experience data indicated that the carpool ride included greater than an average . ([0038] if an actual parameter exceeds a reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0074] averaging historical information to create the reference parameter)
Zhang discloses using average velocity to determine a reference speed parameter, and it would have been within the ordinary skill of an artisan to apply the same technique to number of stops. Balva discloses that route optimization uses values that may be derived from averages of various criteria ([0042]), that the system can identify a maximum number of stops for a ride or route ([0035]), that the system can be trained using historical rider and ride data ([0016]), and that riders can request a maximum number of stops in their request ([0035]). This is strongly suggestive of averaging the maximum number of pick-up and drop-off stops over multiple carpool rides. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
To the extent that Zhang in view of Balva may be held as not disclosing determining the average number of stops, Klingebiel discloses aggregated measures including number of stop and go events per passenger mile as in [0025]-[0026]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation including number of pick-up and drop-off stops of Zhang in view of Balva the average number of stops per passenger mile as taught by Klingebiel in order to “use both subjective criteria and objective criteria” in determining the quality of a transportation service. Klingebiel, paragraph [0013]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 20190101401 to Balva (“Balva”) and further in view of WO 2019013852 to Klingebiel et. al. (“Klingebiel”).
Claim 6
Zhang in view of Balva discloses the elements of claim 1, above. Zhang also discloses that traffic and weather information may be used to determine a reference parameter ([0075]), that a user may enter a preference parameter regarding vehicle size ([0058]), and that the system may receive a request for re-determining the service fee. Zhang does not explicitly disclose the elements of claim 6. However, Klingebiel discloses:
evaluate ride quality data; ([0015] objective events are evaluated and may indicate number of stop-and-go events, deceleration, duration of vehicle door open on a hot day)
and determine that the ride quality data reflects that at least a portion of the carpool ride was uncomfortable. ([0015] objective events are evaluated and may indicate number of stop-and-go events, deceleration, duration of vehicle door open on a hot day; these events have an impact on passenger comfort; see also [0025])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang passenger comfort evaluation as taught by Klingebiel in order to “use both subjective criteria and objective criteria” in determining the quality of a transportation service. Klingebiel, paragraph [0013].

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 20190101401 to Balva (“Balva”) and further in view of U.S. Patent Publication No. 20180089605 to Poornachandran et. al. (“Poornachandran”).
Claims 7 and 13
Zhang in view of Balva discloses the elements of claims 1 and 8, above. Zhang also discloses that the system may receive a preference parameter based on user input in [0058]. Zhang does not disclose using biometric data to determine that a rider was unhappy. However, Poornachandran discloses:
evaluate biometric data for the user; ([0016] data aggregation model might receive biometric data from rider wearables)
and determine that the biometric data reflects that the user was unhappy during at least a portion of the carpool ride. ([0016] the biometric data may indicate that riders were nervous or anxious or sad; system aggregates data into context data for the user)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ride parameter data of Zhang the user’s context data of Poornachandran in order to “refine the model to generate a better passenger-driver match.” Poornachandran, [0030].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628